[Cite as Radford v. Natl. Whitetail Deer Edn. Found., 2011-Ohio-424.]


                                       COURT OF APPEALS
                                   GUERNSEY COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



LAUREN RADFORD, et al.                                     JUDGES:
                                                           Hon. W. Scott Gwin, P. J.
        Plaintiffs-Appellants                              Hon. John W. Wise, J.
                                                           Hon. Patricia A. Delaney, J.
-vs-
                                                           Case No. 10 CA 24
NATIONAL WHITETAIL DEER
EDUCATION FOUNDATION

        Defendant-Appellee                                 OPINION




CHARACTER OF PROCEEDING:                               Civil Appeal from the Court of Common
                                                       Pleas, Case No. 09PI000444


JUDGMENT:                                              Affirmed



DATE OF JUDGMENT ENTRY:                                January 31, 2011



APPEARANCES:

For Plaintiffs-Appellants                              For Defendant-Appellee

JOHN N. PORTER                                         CARI FUSCO EVANS
1212 Pearl Road                                        FISCHER, EVANS & ROBBINS
Brunswick, Ohio 44212                                  4505 Stephen Circle, NW, Suite 100
                                                       Canton, Ohio 44718
Guernsey County, Case No. 10 CA 24                                                   2

Wise, J.

       {¶1}    Plaintiffs-Appellants Lauren Radford and Charles Radford appeal the

decision of the Guernsey County Court of Common Pleas,which granted summary

judgment in favor of Appellee National Whitetail Deer Education Foundation.

                        STATEMENT OF THE FACTS AND CASE

       {¶2}    The relevant facts and procedural history are as follows:

       {¶3}    On August 4, 2007, Appellants Lauren and Charles Radford were

attending an annual fundraiser conducted by Appellee National Whitetail Deer

Education Foundation known as the Deerassic Classic.            This was the third year

Appellants had attended the event.

       {¶4}    The event was held outside in a large grassy field and included a

weekend of prize drawings, entertainment and vendor displays, as well as food and

drink. The area also contained a pavilion with a gravel walkway leading to its entrance

in addition to restroom facilities.

       {¶5}    While at the event, Appellant Lauren Radford stepped into a hole, which

she described as being 12 to 15 inches wide and five inches deep, fell and broke her

foot. The hole was located in an area between two vendors’ displays. She described

the hole as a grassy, oblong depression in the ground.

       {¶6}    Appellants filed a Complaint seeking damages for Lauren Radford’s

injuries.

       {¶7}    Appellee filed a motion for summary judgment arguing that it did not owe

any duty to Appellants, that the hole in which she fell was open and obvious, and that
Guernsey County, Case No. 10 CA 24                                                       3


any claims were barred by the terms of a waiver contained on the ticket purchased to

gain entrance to the event.

       {¶8}    By Judgment Entry filed April 22, 2010, the trial court granted summary

judgment in favor of Appellee, finding “the alleged hole was not an unreasonably

[dangerous] condition and was open and obvious negating any duty on the part of

[Appellee] to warn or protect the [Appellant].”

       {¶9}    Appellants now appeal, assigning the following sole error for review:

                              ASSIGNMENTS OF ERROR

       {¶10} “I. THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT

WHEN GENUINE AND MATERIAL ISSUES OF FACT REMAINED FOR A JURY.”

                                             I.

       {¶11} In their sole assignment of error, Plaintiffs-Appellants argue that the trial

court erred in granting summary judgment in favor of Defendant-Appellee.               We

disagree.

       {¶12} “Summary Judgment Standard”

       {¶13} Summary judgment proceedings present the appellate court with the

unique opportunity of reviewing the evidence in the same manner as the trial court.

Smiddy v. The Wedding Party, Inc. (1987), 30 Ohio St.3d 35, 36. Civ.R. 56(C) provides,

in pertinent part:

       {¶14} “Summary judgment shall be rendered forthwith if the pleadings,

depositions, answers to interrogatories, written admissions, affidavits, transcripts of

evidence in the pending case, and written stipulations of fact, if any, timely filed in the

action, show that there is no genuine issue as to any material fact and that the moving
Guernsey County, Case No. 10 CA 24                                                       4


party is entitled to judgment as a matter of law. * * * A summary judgment shall not be

rendered unless it appears from such evidence or stipulation and only therefrom, that

reasonable minds can come to but one conclusion and that conclusion is adverse to the

party against whom the motion for summary judgment is made, such party being

entitled to have the evidence or stipulation construed most strongly in his favor.”

         {¶15} Pursuant to the above rule, a trial court may not enter a summary

judgment if it appears a material fact is genuinely disputed.       The party moving for

summary judgment bears the initial burden of informing the trial court of the basis for its

motion and identifying those portions of the record that demonstrate the absence of a

genuine issue of material fact. The moving party may not make a conclusory assertion

that the non-moving party has no evidence to prove its case. The moving party must

specifically point to some evidence which demonstrates the non-moving party cannot

support its claim. If the moving party satisfies this requirement, the burden shifts to the

non-moving party to set forth specific facts demonstrating there is a genuine issue of

material fact for trial. Vahila v. Hall, 77 Ohio St.3d 421, 429, 1997-Ohio-259, citing

Dresher v. Burt, 75 Ohio St.3d 280, 1996-Ohio-107.

         {¶16} It is based upon this standard that we review Appellant’s assignments of

error.

         {¶17} Appellants argue that the trial court erred by granting summary judgment

on the issue of the hazard being “open and obvious.” Upon review, we conclude that

the evidence, when viewed in a light most favorable to Appellants, demonstrates that

Appellee was entitled to judgment as a matter of law on the negligence issue.
Guernsey County, Case No. 10 CA 24                                                      5


       {¶18} A successful negligence claim requires a plaintiff to prove: (1) the

defendant owed the plaintiff a duty of care; (2) the defendant breached the duty of care;

and (3) as a direct and proximate result of the defendant's breach, the plaintiff suffered

injury. See Texler v. D.O. Summers Cleaners (1998), 81 Ohio St.3d 677, 680, 693

N.E.2d 217, 274; Jeffers v. Olexo (1989), 43 Ohio St.3d 140, 142, 539 N.E.2d 614, 616;

Menifee v. Ohio Welding Products, Inc. (1984), 15 Ohio St.3d 75, 472 N.E.2d 707.

       {¶19} Generally speaking, whether a duty exists is generally a question of law

for the determination of the trial court. Mussivand v. David (1989), 45 Ohio St.3d 314,

318, 544 N.E.2d 265.

       {¶20} In cases of premises liability, the scope of the duty owed by the landowner

is dependent on the status of the person, i.e., trespasser, licensee, or invitee, who

enters upon the land. In other words, the duty owed is predicated on the “nature of the

relationship” between the decedent or injured party and the property owner “at the time

of the accident.” Mitchell v. Cleveland Elec. Illuminating Co. (1987), 30 Ohio St.3d 92,

94, 507 N.E.2d 352.

       {¶21} A business invitee is a person who comes “upon the premises of another,

by invitation, express or implied, for some purpose which is beneficial to the owner.”

Light v. Ohio University, 28 Ohio St.3d 66, 68, 502 N.E.2d 611 (emphasis added).

       {¶22} In the case sub judice, it is undisputed that Appellant was a business

invitee of Appellee.

       {¶23} A business premises owner or occupier possesses the duty to exercise

ordinary care in maintaining its premises in a reasonably safe condition, such that its
Guernsey County, Case No. 10 CA 24                                                       6

business invitees will not unreasonably or unnecessarily be exposed to danger. Paschal

v. Rite Aid Pharmacy, Inc. (1985), 18 Ohio St.3d 203, 203, 480 N.E.2d 474, 475.

       {¶24} It is well-settled law in Ohio that “the owner of a premises is not an insurer

for the safety of visitors who come upon his land.” Fawley v. Kings Island, 12th Dist. No.

CA2004-01-012, 2004-Ohio-4312, at ¶ 7; Stein v. Oakwood (May 8, 1998), 2nd Dist.

No. 16776 .

       {¶25} While the premises owner must warn its invitees of latent or concealed

dangers if the owner knows or has reason to know of the hidden dangers, see Jackson

v. Kings Island (1979), 58 Ohio St.2d 357, 358, 390 N.E.2d 810, 812, invitees are

expected to take reasonable precautions to avoid dangers that are patent or obvious.

See, e.g., Brinkman v. Ross (1993), 68 Ohio St.3d 82, 84, 623 N.E.2d 1175, 1177; Sidle

v. Humphrey (1968), 13 Ohio St.2d 45, 233 N.E.2d 589, paragraph one of the syllabus.

As the court stated in Sidle:

       {¶26} “An owner or occupier of premises is under no duty to protect a business

invitee against dangers which are known to such invitee or are so obvious and apparent

to such invitee that he may reasonably be expected to discover them and protect

himself against them.” Id., paragraph one of the syllabus. When the open and obvious

doctrine applies, it obviates the duty to warn and acts as a complete bar to any

negligence claim. Armstrong v. Best Buy Co., Inc., 99 Ohio St.3d 79, 2003-Ohio-2573,

788 N.E.2d 1088, at ¶ 13.

       {¶27} Additionally, in a trip and fall case against an owner or occupier, “the

plaintiff must show that the defendant had, or in the exercise of ordinary care should

have had, notice of the hazard for a sufficient time to enable him, in the exercise of
Guernsey County, Case No. 10 CA 24                                                     7

ordinary care, to remove it or warn patrons about it.” Presley v. Norwood (1973), 36

Ohio St.2d 29, 31, 303 N.E.2d 81 (citing Anaple v. Standard Oil Co. (1955), 162 Ohio

St. 537, 127 N.E.2d 128; Johnson v. Wagner Provision Co. (1943), 141 Ohio St. 584, 49

N.E.2d 925).

      {¶28} Upon review of the record, we do not find that the trial court committed

error in granting Appellee's motion for summary judgment.

      {¶29} In the instant case, Appellant claims that the hole/depression in which

she fell was concealed because the area had been mowed, leaving the grass the same

height, thereby making such hazard undiscoverable.

      {¶30} Upon review, we find that Appellant had knowledge of conditions that

should have caused her to recognize that the ground was potentially hazardous. She

was in fact, at an outdoor event held in an open, grassy field, an area that remains

rustic in nature, and which will invariably contain various dips, holes and contours. The

fact that the hole she stepped into was obscured by grass does not obviate her general

knowledge of the ground conditions. See Fawley v. Kings Island, Twelfth Dist. App. No.

CA2004-01-012, 2004-Ohio-4312. See also Young v. Local 775 Housing Association

(May 30, 1997), Montgomery App. No. 16226 (holes and depressions are ordinary

hazards which anyone walking in grass can expect).

      {¶31} Because appellant had such knowledge, Appellee cannot be found

negligent absent evidence that it had superior knowledge of the danger.

      {¶32} Appellant, in her deposition, stated that when she fell, a man from a

nearby tent came over and stated that he “had been watching people fall on that hole all

day.” (Lauren Radford, Depo. at 21, 28). However, while this unidentified person may
Guernsey County, Case No. 10 CA 24                                                    8


in fact have watched numerous people fall that day, Appellant failed to present any

evidence that Appellee had actual or constructive notice that a hazard existed in the

form of a hole or depression in the ground. As Appellant has failed to present such

evidence, her negligence claim fails as a matter of law.

       {¶33} Based on the foregoing, we find that Appellee had no duty to warn

Appellants about the hole because such would have been an open and obvious danger.

       {¶34} Even if we did find that reasonable minds could differ on the question as

to whether this hole was open and obvious and that Appellant therefore had a duty to

warn, we still find that Appellant has failed to present any evidence that Appellee knew

or should have known of the existence of the hole.

       {¶35} Appellants’ sole assignment of error is overruled.

       {¶36} Accordingly, the judgment of the Court of Common Pleas of Guernsey

County, Ohio, is affirmed.


By: Wise, J.

Gwin, P. J., and

Delaney, J., concur.



                                             ___________________________________


                                             ___________________________________


                                             ___________________________________

                                                                  JUDGES
JWW/d 0111
Guernsey County, Case No. 10 CA 24                                             9


           IN THE COURT OF APPEALS FOR GUERNSEY COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT




LAUREN RADFORD, et al.                    :
                                          :
       Plaintiffs-Appellants              :
                                          :
-vs-                                      :        JUDGMENT ENTRY
                                          :
NATIONAL WHITETAIL DEER                   :
EDUCATION FOUNDATION                      :
                                          :
       Defendant-Appellee                 :        Case No. 10 CA 24




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Guernsey County, Ohio, is affirmed.

       Costs assessed to appellants.




                                          ___________________________________


                                          ___________________________________


                                          ___________________________________

                                                            JUDGES